Citation Nr: 9912919	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  94-29 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for avitaminosis.

3.  Entitlement to service connection for anxiety neurosis.

4.  Entitlement to service connection for a respiratory 
disability.

5.  Entitlement to service connection for cerebrovascular 
accident.


INTRODUCTION

The veteran had recognized service from December 1941 to July 
1942 and from May 1945 to April 1946.  He was a prisoner of 
war (POW) of the Japanese government from April 1942 to July 
1942.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  In April 1996, the Board remanded the 
case for further development.  The case has recently been 
returned to the Board for appellate consideration.

The issues of entitlement to service connection for 
cerebrovascular accident and whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for hypertension are discussed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
anxiety neurosis is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for 
avitaminosis is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

3.  The claim of entitlement to service connection for a 
respiratory disability is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
anxiety neurosis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim of entitlement to service connection for 
avitaminosis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim of entitlement to service connection for a 
respiratory disability is not well grounded.  38 U.S.C.A. 
§ (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran sought service connection for a breast tumor and 
malaria in his initial VA compensation application filed in 
1956.  He provided a September 1956 statement from Dr. P. 
Lasig who mentioned treatment for malaria and an infected 
cyst.  Service records show the veteran mentioned malaria in 
a 1947 affidavit for Philippine Army personnel.  A chest X-
ray taken during hospitalization in late 1945 was reported as 
showing a radiologically healthy chest.  A clinical record 
entry noted that the veteran smoked cigarettes.  The 
separation examination in 1946 reported no psychiatric 
diagnosis, normal lungs and a radiologically healthy chest.  
No entry was made regarding significant diseases.  

A medical report dated in 1972 included impressions of 
chronic pulmonary tuberculosis of undetermined activity and 
nutritional anemia.  Neither laboratory examination nor X-ray 
examination was performed.  

Dr. Lasig recalled in late 1981 having treated the veteran 
for an infected cyst in the upper sternal region and malaria 
and chronic cough.  He reported that the veteran claimed to 
have had a chest X-ray and found to have tuberculosis.  

The RO in March 1982 denied service connection for pulmonary 
tuberculosis and advised the veteran by letter dated in March 
1982 that service connection for a "chest condition" was 
denied as not having been shown in service or during the 
three year presumptive period by approved methods.    

The next pertinent communication from the veteran was 
received in late 1987.  He received a VA POW protocol 
examination in 1988 that included the diagnosis of mild 
anemia of undetermined etiology.  It was reported that the 
veteran had smoked 10 cigarettes daily for 50 years.  The RO 
rating decision in 1988 included a determination that new and 
material evidence had not been submitted to reopen a claim of 
service connection for pulmonary tuberculosis.  The veteran 
was advised of the determination by letter dated in July 1988 
that was reissued in early 1989. 

In a statement received in September 1993, V. Sta. Maria, 
M.D., reported that the veteran had been his patient from 
1946 to the present off and on for aliments that included 
psychomotor and anxiety neurosis, weak lung and avitaminosis, 
and that the veteran would come to his clinic for a regular 
check up due to his illnesses.

A VA psychiatric examiner in 1993 reported senile dementia.  
Another examiner reported no evidence of avitaminosis and 
pulmonary pathology of undetermined etiology.  A chest X-ray 
was interpreted as showing pulmonary infiltration of the left 
upper lung of undermined etiology.  

The veteran reported in a statement in 1996 prepared with the 
assistance of his son that he smoked more or less two packs 
of cigarettes a day since he entered service up to 1992. 

A VA examination in 1996 included a tuberculosis board review 
that found pulmonary pathology of undetermined etiology and 
activity.  The veteran's spouse reported that he smoked about 
30 cigarettes daily since she had known him in 1937 until 
1996 when he suffered a stroke.  A chest X-ray was 
interpreted as showing minimal fibronodular infiltrates in 
both upper lungs and bilateral bronchitic changes and left 
perihilar and basal pneumonitis of undetermined etiology.  
Concentrate acid fast stain was negative.  Another 
examination for brain disorders showed the diagnosis of 
Parkinson's disease.  

In late 1996, E. Platon, M.D., reported the veteran had been 
examined in 1993 for complaints of upper extremity weakness 
and painful joints on and off for a number of years and that 
the examination was unremarkable.  M. Catalan, M.D., reported 
having treated the veteran for the last eight years for 
hypertension and rheumatoid arthritis.  Dr. G. Mission-Chin 
reported the veteran had been seen for disorders that 
included Parkinson's disease.  

On a VA pulmonary evaluation completed in 1997 it was 
reported that the veteran's claims folder was reviewed and 
that chest X-rays done at VA had been clear until early 1988.  
The findings on radiology of the chest obtained in 1993 and 
1996 were reported.  The diagnoses were chronic obstructive 
pulmonary disease secondary to chronic bronchitis and 
pulmonary tuberculosis inactive up to 1988, active between 
1988 and 1993 and inactive from 1996 to 1997.  It was also 
reported that the veteran had been a chronic smoker from 1937 
to January 1996 consuming 30 "sticks" a day.  The examiner 
opined that the veteran's present chronic obstructive 
pulmonary disease was most likely related to the chronic 
smoking only a small portion of which was during service.  
The examiner opined further that pulmonary tuberculosis 
seemed to have been acquired in 1993 unless earlier X-rays 
than 1988 could show evidence of it.

A clinical history provided by St. Nazarius Medical Center in 
early 1998 included a diagnosis of minimal pulmonary 
tuberculosis probably secondary to chronic smoking.  A 1998 
statement from Calamba Medical Center reported moderately 
advanced pulmonary tuberculosis and chronic obstructive 
pulmonary disease.

In March 1998, the RO asked the veteran to authorize release 
of Dr. Sta. Maria's treatment records since 1946.  The 
veteran was also advised that if he could obtain copies of 
the records it might expedite the claim.  The veteran advised 
the RO later in March that his son had contacted Dr. Sta. 
Maria and was told that all records had been destroyed in a 
1983 fire. 

The veteran in March 1998 correspondence advised the RO that 
he consumed two to three packs of cigarettes daily before, 
during and after service.

In April 1998, T. Navarro, M.D., reported that the veteran 
had been brought to his clinic for beriberi heart disease, 
bilateral pulmonary tuberculosis of undetermined activity, 
paralysis of the left side of the body and myocardial 
ischemia.  


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  Where a veteran 
served continuously for 90 days or more during a period of 
war or peacetime service after December 31, 1946, and active 
tuberculosis becomes manifest to a degree of 10 percent or 
more within 3 year from date of termination of such service, 
or avitaminosis or any of the anxiety states is manifested to 
a degree of 10 percent in a former POW interned not less than 
30 days any time after service such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan, 7 
Vet. App. at 365; Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
claimant has failed to meet this burden, the Board finds that 
his claims for service connection for anxiety neurosis, 
avitaminosis and a respiratory disorder are not well grounded 
and must be denied.   

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  The claimant does not meet this burden by merely 
presenting lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay contentions of service inception of a 
claimed disorder cannot constitute cognizable evidence, and 
as cognizable evidence is necessary for a well grounded 
claim, Tirpak, 2 Vet. App. at 611, the absence of cognizable 
evidence renders a veteran's claim not well grounded.  

Basic requirements for a well-grounded claim consist of 
medical evidence of a current disability, lay or medical 
evidence, depending on the circumstances, of incurrence or 
aggravation of a disease or injury in service and medical 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995). 

The Board remanded the case in view of the evidence that 
included references to tobacco use in service and a recent 
grant of service connection for cardiovascular disease.  That 
issue is discussed further in the remand portion of this 
decision.  The Board believed it was necessary to explore the 
possible smoking etiology for the veteran's current 
respiratory disability.  The appellant was asked to assist in 
the production of other evidence that the Board viewed as 
potentially helpful in making an informed decision.  He did 
respond to the RO request made pursuant to the Board remand 
and the Board appreciates his contribution to the record.  

It also appears that the RO was very conscientious in seeking 
additional medical records and the medical opinions that the 
Board believed were necessary for a fair adjudication of the 
claim.  Inquiries were directed to sources and records were 
located or their nonavailability was explained.  

The RO contacted the appellant regarding pertinent medical 
treatment and in so doing has extended to the appellant 
preliminary or threshold assistance that may voluntarily be 
accorded a claimant by VA at the initial stages of a claim.  
The case law at this time does not appear to be in conflict 
with this interpretation.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997); Sarmiento v. Brown, 7 Vet. App. 80, 85-86 
(1994).  See also Carbino v. Gober, 10 Vet. App. 507, 510-11 
(1997).  Therefore, the Board is of the opinion that no 
further duty to assist in development is necessary.  The RO 
has conscientiously sought to develop the claim and the 
appellant assisted in the location of additional evidence.  
Stegall v. West, 11 Vet. App. 268 (1998).

Regarding a respiratory disability medical opinions have been 
obtained that included a careful review of the record in 
arriving at opinions against the claimed nexus.  The Board 
must observe that much is known of the veteran's smoking in 
his lifetime.  His recollection of his smoking history is 
essentially consistent with that reported by his spouse to a 
VA examiner who reviewed the record with consideration being 
given to the veteran having used tobacco products, 
specifically cigarettes, during service prior to and 
thereafter for several decades at a constant rate.  The 
conclusions of the VA examiner that little of the veteran's 
smoking occurred in service appears to have been based on a 
fair consideration of the material evidence, and to reflect 
knowledge and skill in analysis of the pertinent data.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The opinion, 
viewed liberally, does not appear to attach any significance 
to tobacco use in service to the present respiratory 
disability.  Significant is the amount of smoking at that 
time versus the extent and duration of his smoking prior to 
and after service.  It was also no evidence to support 
nicotine addiction linked to service and it should be noted 
that such addiction in the veteran's case was not 
substantiated. There is also no competent evidence of 
pulmonary disease including PTB during the first three years 
after service.

As for avitaminosis and anxiety neurosis, the record does not 
establish either disability at this time.  A current 
diagnosis of a claimed disability is an essential element of 
a well grounded claim that is missing.  The liberal criteria 
for presumptive service connection for either disorder in a 
former POW still require that the disability currently exist.  
See Degmetich v. Brown, 104 F.3d 1328, 1330 (Fed. Cir 1997); 
Brammer, supra.  The recent VA examination found no evidence 
of avitaminosis and anxiety neurosis is not shown.  Although 
Dr. Sta. Maria has mentioned these disorders, neither is 
shown now on VA examination or mentioned by other current 
health care providers.  From the information of record 
regarding the availability of Dr. Sta. Maria's records it 
does not appear that he has any records form treatment that 
the veteran may have received since the early 1980's when 
earlier treatment records were apparently destroyed.  

In light of this, the Board finds that the competent evidence 
is against a well grounded claim, and the claim should be 
denied.  Although the truthfulness of evidentiary assertions 
is presumed for the purpose of well grounding a claim, that 
presumption does not extend to matters not within the 
competence of the individual making the assertion.  In this 
case that exception would apply to assertions of medical 
nexus offered by the appellant.  

The Board has commented as to why it does not find this 
evidence of sufficient probative value to well ground the 
claim.  It is on the basis of the medical evidence in service 
and thereafter that the Board finds the evidence is against 
well grounded claims for service connection.  There is absent 
in the record credible evidence in favor of service 
connection on a direct or presumptive basis for anxiety 
neurosis, a respiratory disability or avitaminosis.  
The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been obtained and 
likely available that would well ground the claim.  McKnight 
v. Gober, 131 F.3d 1483 (Fed.Cir.1997); Epps, supra.  
Although the RO appeared to consider the claims for anxiety 
neurosis, a respiratory disability other than on the basis of 
tobacco use in service and avitaminosis on the merits, the 
appellant is not prejudiced by the Board's decision to deny 
the claim as not well grounded.  In so doing, the RO accorded 
the claims more consideration than warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).
As the appellant has not submitted a well grounded claim of 
entitlement to service connection the doctrine of reasonable 
doubt has no application to her case.  The Board has 
considered the record mindful of the holdings in VAOPGCPREC 
2-93 and 19-97 that are applicable to the appellant's claim 
based upon the veteran's claimed tobacco use in service.

ORDER

The appellant not having submitted well grounded claims of 
entitlement to service connection for anxiety neurosis, 
avitaminosis and a respiratory disability, the appeal is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board has reviewed the development undertaken in light of 
the recent decision in Stegall.  In concluding that another 
remand was required, in Stegall the following was noted 
regarding the Department's failure to comply with the terms 
of a recent Board remand order:

The protracted circumstances of this case and 
others which have come all too frequently 
before this Court demonstrate the compelling 
need to hold, as we do, that a remand by this 
Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right 
to compliance with the remand orders.  We hold 
further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally 
or as [] "the head of the Department."  
38 U.S.C. § 303.  It matters not that the 
agencies of original jurisdiction as well as 
those agencies of the VA responsible for 
evaluations, examinations, and medical opinions 
are not under the Board as part of a vertical 
chain of command which would subject them to 
the direct mandates of the Board.  It is the 
Secretary who is responsible for the "proper 
execution and administration of all laws 
administered by the Department and for the 
control, direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, the 
Secretary is by statute both the one to whom a 
veteran may appeal an initial denial as a 
matter of right (38 U.S.C. § 7104(a)), and a 
party, represented by the General Counsel, to 
every appeal before this Court (38 U.S.C. 
§ 7263(a)).  Finally, we hold also that where, 
as here, the remand orders of the Board or this 
Court are not complied with, the Board itself 
errs in failing to insure compliance.  

While it is true that where an appellant has 
not been harmed by an error in a Board 
determination, the error is not prejudicial 
(see 38 U.S.C. § 7261(b) ("Court shall take 
due account of the rule of prejudicial 
error")[)], the Court cannot say, based on the 
record before it, that the appellant here has 
not been harmed.  The Court takes this 
opportunity to remind the Secretary that the 
holdings of this decision are precedent to be 
followed in all cases presently in remand 
status.

In the 1996 remand, the Board in essence desired to have a 
record that would support an informed determination on the 
question of whether the veteran had hypertension and 
cerebrovascular accident linked to a recently service 
connected cardiovascular disorder.  As the Board requested, 
the RO asked for a complete record of medical treatment and 
obtained an examination.  

However, the Board finds deficiencies in the development 
after the 1996 remand that could arguably be considered 
prejudicial to the claim as it concerns the matter on appeal.  
It appears that the examiner did not adequately address the 
question presented.  The VA examiner in 1996 opined that the 
veteran's hypertension was probably essential and it was 
documented in 1981 when the veteran had a cerebrovascular 
accident.  The examiner also opined that the veteran's 
smoking probably contributed to the ischemic heart disease 
and eventually to the hypertension.  The examiner did no 
address the question of a relationship between the veteran's 
cerebrovascular accident and the recently service connected 
cardiovascular disease.  The RO provided an interpretation of 
the examiner's opinion citing to a definition of essential 
hypertension in a supplemental statement of the case it 
issued in 1998.

The Board must advise the RO that the United States Court of 
Appeals for the Federal Circuit (hereinafter, "the Court of 
Appeals") recently ruled that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") erred in adopting the test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a) that, in essence, 
requires only that such evidence bear directly or 
substantially upon the issue at hand, is not duplicative or 
cumulative and must be considered to decide the claim fairly. 

The RO is further advised that under the new Elkins test, VA 
must first determine whether the veteran has submitted new 
and material evidence under section 3.156 to reopen the 
claim.  Then VA must determine whether the claim is well 
grounded based on a review of all the evidence of record; and 
lastly, if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, No. 
97-2180, slip op. at 4 (U.S. Vet. App. Feb. 17, 1999); Elkins 
v. West, No. 97-1534, slip op. 15 (U.S. Vet. App. Feb. 17, 
1999).

VA has an obligation to assist the veteran in the development 
of facts pertinent to his claim.  In view of the recent legal 
precedent in Stegall as applied to the facts of this appeal, 
the case is again remanded for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
hypertension and cerebrovascular accident 
history.  After any necessary 
authorization for release of medical 
information is secured from the veteran, 
the RO should attempt to obtain legible 
copies of those treatment records 
identified by the veteran from those 
sources identified whose records have not 
previously been secured.  Regardless of 
the response from the veteran, the RO 
should obtain copies of any current VA 
treatment records.  

2.  The RO should ask that the VA 
examiner who provided the cardiology 
examination in 1996, if available, to 
once again review the claims folder and 
provide an opinion as to the likelihood 
that current hypertension or 
cerebrovascular disease/accident 
residuals found might be related to the 
veteran's service connected ischemic 
heart disease.  The examiner should 
determine if another examination of the 
veteran is necessary in order to render 
an informed determination.  

If the VA examiner who performed the 1996 
evaluation is no longer available to 
complete the requested development, the 
veteran should be scheduled for a VA 
cardiology examination in order to 
determine the nature and extent severity 
of any hypertension and cerebrovascular 
disorder found.  In either situation, the 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination or review of the claims 
file.  

Any further indicated studies or tests 
deemed necessary should be performed.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See, 
Stegall, supra.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for cerebrovascular 
accident and whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for hypertension with 
consideration of all applicable laws and 
regulations, in particular the current 
legal standard to be applied in claims 
based upon the submission of new and 
material evidence. 

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	Mark J. Swiatek
Acting Member, Board of Veterans' Appeals



 

